Citation Nr: 0531775	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  00-20 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for a chronic cough.

3.  Entitlement to service connection for cholesterolemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1961 to June 1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO denied, inter alia, 
entitlement to service connection for heart disease, a 
chronic cough, and cholesterolemia.  The veteran's Notice of 
Disagreement was received at the RO in July 2000 and the 
veteran perfected his appeal with the submission of a timely 
substantive appeal (VA Form 9) which was received at the RO 
in October 2000.

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in October 2000.  A transcript of his 
testimony has been associated with the claims file.

The case was remanded to the RO by the Board in July 2003 for 
additional development and adjudicative action.  


FINDING OF FACT

In a written communication received at the Board in November 
2005, the veteran indicated the his desire to withdraw from 
appellate status the issues of entitlement to service 
connection for heart disease, a chronic cough, and 
cholesterolemia.  






CONCLUSION OF LAW

There is no issue in appellate status and the Board therefore 
does not have appellate jurisdiction over any issue at this 
time.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Statutory law provides that appellate review is initiated by 
a notice of disagreement and completed by a substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2005).  

As noted in the introduction, the veteran had perfected his 
appeal as to issues of service connection for heart disease, 
chronic cough, and cholesterolemia.

The veteran is afforded the right by regulation to withdraw 
his Notice of Disagreement and/or his Substantive Appeal if 
he so wishes.  38 C.F.R. § 20.204 (2005).  

The essential requirement under this regulatory provision is 
that the veteran indicate his desire to withdraw his appeal 
in writing.  Here, a review of the record shows that a 
written statement by the veteran was received at the Board in 
August 2005 wherein the veteran indicated that he was unaware 
of any current appeal pending at the Board.  In response, the 
Board issued correspondence to the veteran in October 2005 
informing him of which issues were currently on appeal.  The 
October 2005 correspondence also requested clarification from 
the veteran as to whether he wished to withdraw from 
appellate status the remaining three issues on appeal.  

In a written statement received at the Board in November 
2005, the veteran responded that he was no longer interested 
in pursuing his appeal as to the issues as characterized 
hereinabove.  Accordingly, the Board finds that the veteran 
has withdrawn his appeal as to those issues.  

Having met the requirements of 38 C.F.R. § 20.204 (2005), the 
veteran has effectively withdrawn the issues listed on the 
front page of this decision.  With no issue properly before 
the Board for appellate review, the appeal must be dismissed.  
38 U.S.C.A. § 7108 (West 2002).  


ORDER

The appeal is dismissed.





	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


